Vacated
and Remanded and Memorandum Opinion filed December 3, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00791-CV
____________
 
NEWPORT DEVELOPMENT JOINT VENTURE, RAMPART PROPERTIES,
L.P., NEWPORT FUND L.L.C., AND SAGA LAND, Appellants
 
V.
 
HOBA LAKE HOUSTON GP, L.L.C. AND RON HOLLEY, Appellees
 

 
On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2006-68694
 

 
MEMORANDUM
OPINION
This is an appeal from a
judgment signed July 1, 2009.
On November 20, 2009, the parties filed a joint motion to set
aside or vacate the judgment and remand the cause to the trial court for
rendition of judgment in accordance with the parties’ settlement agreement.  See
Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly, we vacate the judgment signed July 1, 2009, and
we remand the cause to the trial court for rendition of judgment in accordance
with the parties’ agreement.
PER CURIAM
 
 
Panel consists of Justices
Yates, Frost, and Brown.